Citation Nr: 1430471	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent after June 26, 2009, for anxiety disorder with depression. 

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Veteran and witness


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's noncompensable rating for his generalized anxiety disorder.  The Veteran filed a Notice of Disagreement (NOD) in April 2009 and the RO issued a Statement of the Case (SOC) in June 2009.  The Veteran perfected his appeal in August 2009.  The RO subsequently issued Supplemental SOCs in October 2011 and August 2013.

Regarding the claim for TDIU, in a previous April 2013 remand, the Board found that the record had reasonably raised a claim for TDIU as part and parcel of the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim was then remanded for appropriate development for a fair adjudication of the TDIU.

In January 2011, the Board remanded these claims for the purpose of scheduling the Veteran for a Travel Board hearing.  The hearing was conducted in June 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  As noted above, the claims were remanded again in April 2013 in order to obtain relevant treatment records and provide the Veteran with appropriate notice for his TDIU claim.  


FINDINGS OF FACT

1.  The Veteran's anxiety disorder with depression symptoms is  productive of occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for anxiety disorder with depression have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9400 (2013).

2.  The criteria for a TDIU due to the service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

Regarding his claim for an increased rating for anxiety disorder with depression, the Veteran was provided notice in a September 2007 letter, which addressed what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2007 letter meets the VCAA's timing of notice requirement.

Additionally, with regard to his claim for TDIU, the Veteran was provided notice in an April 2013 letter, which addressed what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran.  

The Veteran was provided an opportunity to set forth his contentions during the 2012 Board hearing.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki 23 Vet. App. 488 (2010).  In regard to the first duty, during the hearing, the Veterans Law Judge enumerated the issues on appeal.  In regard to the second duty, the duty to suggest the submission of evidence that may have been overlooked was also accomplished throughout the hearing.  The Veteran was informed of the type of evidence that would be supportive of his claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Evaluation for Anxiety Disorder with Depression

The Veteran asserts that he is entitled to a higher rating for anxiety disorder with depression, which is currently evaluated at 50 percent disabling, effective June 26, 2009.

A.  Legal criteria

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).
While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

B.  Factual Background

Turning to the evidence of record, the Board notes that the Veteran's VA treatment records show he has received consistent treatment for symptoms of anxiety disorder with depression since service.  The Veteran's anxiety disorder was initially rated as noncompensable.  It has been rated as 10 percent disabling from August 28, 2007, and 50 percent disabling from June 26, 2009.  The Veteran contends that his anxiety disorder warrants more than a 50 percent rating from June 26, 2009.  The Veteran's rating for the portion of the appeal before June 26, 2009, is not before the Board at this time because it was previously adjudicated in the April 2013 Board decision.      

Relevant treatment records since June 26, 2009 show that the Veteran has complained of symptoms such as "feeling 'down' and 'depressed' for many years," problems with short term memory, and the loss of clients.  He described spending much of his time on his couch and "comfort eating."  (See June 2009 VA treatment record.)  In November 2009, the Veteran was seen for a psychiatry consult, at which time he reported struggling with depression and that his wife had recently told him she wanted to a divorce.  The treating mental health provider assigned a GAF score of 60.  At another November 2009 mental health appointment, the Veteran complained of similar symptoms and was assigned a GAF score of 52.  In December 2009, the Veteran continued to report feelings of depression, especially as related to his relationship with his wife.  He was assigned a GAF score of 60.  

The Veteran was afforded a VA examination in January 2010 to gauge the severity of his anxiety disorder with depression.  The examiner reviewed the file and noted the previous VA examination from March 2008.  The examiner noted that the Veteran's grooming and hygiene were satisfactory; he was alert and oriented.  The Veteran reported working since military service, but stated that his work efficiency had declined over time.  The Veteran reported being married, though he noted that his wife was unhappy.  The Veteran described ongoing problems with anxiety and depression, which led to variable energy and motivation.  He indicated that he worried a lot and occasionally had panic attacks.  He also noted sleep and concentration problems.  

Upon examination, the examiner found that the Veteran maintained good eye contact, his voice was normal in tone and pace, and his affect appeared to be fairly full-ranging and appropriate.  The Veteran described his mood as anxious and his memory appeared to be functionally intact.  The examiner found the Veteran's thinking to be logical and goal-oriented and there were no indications of a thought disorder.  The examiner noted a diagnosis of anxiety disorder, not otherwise specified (NOS) and assigned the Veteran a GAF score of 55, which he opined was most reflective of the Veteran's functioning.  The examiner noted that the Veteran's anxiety and depression appeared to have resulted from when he was falsely accused of an unspecified crime in service, which subsequently eroded his self-confidence and ability to cope with stress.  He went on to state that Veteran's symptoms caused reduced reliability and productivity in terms of his occupational and social functioning.  He specifically noted the Veteran's problems with employment and stated that his reduced ability to cope with stress and his increased anxiety potentially interfered with his ability to obtain employment.  The examiner also noted that the Veteran's symptoms appeared to affect his marriage.  Otherwise, the examiner found that the Veteran appeared to be capable of normal activities of daily living, able to live independently, and take care of his own needs.  He found the Veteran's judgment, insight, and abstract reasoning to be intact.  

A treatment record from March 2010 reflected a GAF score of 56.  During the appointment, the Veteran reported that his work with fire and rescue was going well, and he was optimistic that he would be offered a job after training.  He also described a trip he was taking with friends from the fire department.  He spent time discussing his wife and their relationship; he reported that he would be "okay" with his wife's decision if she chose to leave him.  He was alert, oriented in all three spheres, well groomed, cooperative, had relaxed posture, was attentive to the session, and appeared to have an intact memory.  In May 2010, the Veteran's symptomatology was very similar, the examiner noted that the Veteran's thoughts were "reality based" and found the Veteran to be competent to make decisions concerning medication and treatment.    

A VA mental health treatment record from October 2010 indicates that the Veteran was struggling with the impending dissolution of his marriage.  He reported that he was nearing "acceptance," but he preferred to remain married and was open to reconciliation with his wife.  He also indicated that he was having a difficult time disciplining his children.  The examiner found that the Veteran was alert, oriented in all spheres, well groomed, cooperative, relaxed, attentive, and his memory appeared to be intact.  He denied suicidal ideation, expressed feelings of happiness, but also presented issues indicating moderate discomfort.  The examiner assigned a GAF score of 56.  

A mental health treatment record from March 2011 includes information about the Veteran's symptoms of anxiety disorder with depression.  The examiner found the Veteran to be neatly groomed and casually dressed; he noted that the Veteran had good eye contact and that there was no evidence of psychomotor agitation or retardation.  He described the Veteran's mood as cooperative and noted that the Veteran's affect was incongruent with the "seriousness of his situation" regarding his ex-wife and children.  However, the examiner noted that the Veteran's affect, which included smiling throughout the examination, may have been "his way of coping."  The examiner noted that the Veteran's thought content was normal with no delusional thoughts, but he found that the Veteran was "somewhat grandiose."  The Veteran was oriented to person, place, and time; he exhibited average insight and did not pose a risk to himself or others.  The examiner assigned a GAF score of 58 and noted that the Veteran's previous GAF scores from March 2010, April 2010, and September 2010 were also 58.  

Then in June 2011, the Veteran was provided another VA examination to determine the severity of his anxiety disorder with depression.  The examiner discussed the Veteran's work history; the Veteran stated that he was working as a substitute teacher and earning between eight and nine hundred dollars per year through his computer consulting business.  The examiner noted that the Veteran was being seen regularly for mental health counseling, which the Veteran said was helpful.  The Veteran indicated he had divorced his wife and he complained of depression and anxiety, symptoms he stated had improved up until the time of his divorce.  He also reported some difficulty with irritability, emotional difficulties, and concentration.  Overall, this was found to affect the Veteran's work and social functioning, though the Veteran did express a desire to be positive.  The Veteran reported that his anxiety had improved, although he did describe reduced ability to sleep.  The examiner found, however, that the sleep difficulties appeared to be related to the Veteran's sleep apnea.  The Veteran also indicated that he is raising his children and home-schooling them.  He also reported working as a volunteer fire fighter, though he explained that he has difficulty making regular meetings. 

Upon examination, the Veteran maintained good eye contact; his voice was normal; his affect was full ranging and appropriate; he smiled spontaneously; his mood was consistent with affect; and he appeared to be mildly to moderately dysphoric and anxious.  His memory appeared to be functionally intact, his thinking was logical and goal-oriented, and there were no indications of a thought disorder.  The examiner assigned a GAF score of 55 to 60 and indicated that the Veteran's symptoms "occur often and are of moderate severity."  Overall, he found that the Veteran's anxiety disorder with depression was productive of reduced reliability and productivity in occupational and social functioning.  He further opined that there had been no significant exacerbation of the Veteran's symptoms since a December 2009 examination.  

In August 2013, the Veteran underwent another VA psychiatric examination for his claim for an increased rating.  The examiner noted the Veteran's diagnoses of anxiety disorder and depression.  The examiner discussed the Veteran's occupational history, and noted that the Veteran was currently working as a janitor, three hours per night five days a week.  He also indicated that the Veteran had continued to run his computer business, though the Veteran reported that he lacked the motivation or concentration to seek business.  The examiner stated that the Veteran "tends to be underemployed" considering he is a college graduate.  The Veteran relayed that he is easily distracted, lacks motivation, has trouble with organization, and therefore prefers to work at night to minimize distractions.  The examiner assigned a GAF score of 55 and explained that the score reflected the Veteran's symptoms of anxiety because the Veteran's depression does not significantly impact occupational and social functioning.  The Veteran reported that he was continuing to raise his two teenage children as a single parent.  He continued to be a part of the volunteer fire department and also reported going to church.  The examiner found that the Veteran seemed to have relationships, if superficial, which showed that he is not isolated or secluded.  He presented well socially during the examination and the examiner did not observe any behaviors that would impact social functioning.  

C. Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that on and after June 26, 2009, the Veteran's anxiety disorder with depression most nearly approximates a 50 percent rating and no higher.  During the entire period being reviewed, the Veteran exhibited occupational and social impairment due to such symptoms as: a depressed mood, anxiety, social isolation, difficulty concentrating, lack of motivation, and trouble sleeping through the night.  

With respect to the Veteran's mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the period currently on appeal.  Indeed, the evidence shows that the Veteran has suffered from continued and severe anxiety and depression over the course of his treatment.  He described times when he would remain on the couch and "comfort eat" in lieu of doing anything else. (See June 2009 treatment record.)  The duration of the Veteran's more severe depression and anxiety is extensive, having increased in severity in June 2009.  However, the Veteran also described periods during the relevant portion of the appeal when he was happy and also showed interest in his work. (See March 2010 treatment record.)  Additionally, the Veteran consistently denied suicidal thoughts.  Furthermore, with regard to the frequency and severity of these symptoms, in June 2011, the VA examiner noted that the Veteran's symptoms "occur often and are of moderate severity."  Thus, the Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings has ebbed and flowed throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  As a result, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent or 100 percent rating.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes.  In January 2010 and June 2011, the examiners specifically stated that the Veteran's thinking was logical and goal-oriented.  The Veteran's thoughts were noted as being "reality based" in May 2010.  In March 2011, the examiner found the Veteran's thought content to be normal, with no delusional thoughts.  However, the examiner noted that the Veteran was "somewhat grandiose" especially in light of the Veteran's circumstances regarding the dissolution of his marriage.  Overall, there appears to be infrequent and mild impact on the Veteran's judgment and thinking by his anxiety disorder with depression.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology does not more nearly approximate the symptoms and manifestations required for a 70 percent or 100 percent rating.

Regarding the Veteran's social functioning, the evidence shows that he has been able to maintain some social interactions with friends and he is raising his children as a single father.  He is also home-schooling his children, which shows that the Veteran has the social skills required for such an endeavor.  The Veteran also discussed the dissolution of his marriage over the years.  And, although it ended in divorce, he exhibited a high capacity to function even under stressful relationship conditions, like divorce.  Thus, even if the Veteran has difficulty in maintaining relationships and his friendships are described as superficial, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships, indicative of a 70 percent or 100 percent rating.  

Furthermore, with respect to the Veteran's occupational functioning, examiners throughout the course of the appeal have noted that the Veteran's anxiety disorder symptoms may affect his employment, specifically as he has a reduced ability to cope with stress due to his anxiety and depression.  (See January 2010 and August 2013 treatment records.)  However, the Veteran discussed his work with the fire department over the course of his treatment during the appeal period, though notably in August 2013, he expressed having difficulty attending regular meetings with the fire department.  He also indicated that he had a computer business, that he operated independently, and reported that he was home-schooling his children.  While the Veteran has contended that he is unemployable, examiners have consistently found that the Veteran would be capable of working without the need for much supervision.  In August 2013, the examiner recognized that the Veteran may have difficulty with certain occupations due to his anxiety and concentration problems.  However, he went on to find that the Veteran would work well in an environment where he did not have to make decisions and did not have to respond to change very often.  Thus, while there are some impediments to the Veteran's occupational functioning caused by his anxiety disorder symptoms, he does not demonstrate occupational impairment to a degree that is required for the 70 percent and 100 percent ratings.  

Finally, the Board notes that the Veteran was assigned GAF scores of 52, 55, 56, 58, and 60 throughout the course of the appeal period.  These GAF scores suggest no more than moderate impairment, which is consistent with either a 30 or 50 percent rating.  In this regard, the Board finds that due to the frequency, severity, and duration of the Veteran's symptomatology, the Veteran's GAF scores indicate a moderate difficulty in social and occupational functioning, as evidenced by his treatment records and self-reported isolation and difficulty with certain occupational tasks and environments.  Furthermore, the Board notes that during no point in the appeal period was the Veteran's GAF score below 50, which would indicate more serious symptoms including suicidal ideation, obsessional rituals, and other problematic judgment that would illustrate serious impairment in social and occupational functioning.  

While the Veteran has some impairment related to depression, anxiety, sometimes incongruent affect, difficulty falling or staying asleep, irritability, emotional difficulties, difficulty concentrating, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships, the Board finds that the nature, frequency, duration, and severity of such symptoms do not result in occupational and social impairment with deficiencies in most areas or rise to the level of total occupational and social impairment.  This is demonstrated in the discussion above.  Therefore, the Board finds that the criteria for a 70 percent or 100 percent rating under the General Rating Formula are not met at any point during the appeal period.  

The Board has also considered whether the Veteran's anxiety disorder with depression presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for anxiety disorder with depression contemplates his subjective complaints of depression, sleep impairment, and anxiety, as well as his functional impairment.  Although the Veteran experienced depression, anxiety, concentration and motivation difficulties, these symptoms were not found to warrant the next higher rating.  Indeed, he continued to maintain social relationships with his family and friends and was able to perform his activities of daily living and functioning, including raising his two children.  The Veteran's subjective complaints/symptoms, objective findings, and occupational and social impairment are addressed in the assigned 50 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

II.  Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361(1993).

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

The Veteran asserts that he is unable to work due to his service-connected disabilities.  The Veteran is service-connected for anxiety disorder with depression, hemorrhoids, sinusitis associated with chronic rhinitis, and chronic rhinitis.  The Veteran is in receipt of a 50 percent rating for his anxiety disorder with depression and the remainder of his service-connected disabilities is rated as noncompensable.  As such, the 50 percent rating does not meet the 60 percent schedular requirement for entitlement to individual unemployability.  

Even when the schedular criteria are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  In this case, the Board finds that the Veteran is not entitled to a total disability rating based on unemployability on an extraschedular basis, as the competent evidence does not show that the Veteran is precluded from substantially gainful employment due to his service-connected disabilities.    

The Veteran was afforded a VA examination in August 2013 to determine the cumulative effect of the Veteran's service-connected disabilities on his ability to function in an occupational environment.  The examiner indicated that, based on the clinical and diagnostics reports, the Veteran's service-connected conditions do not affect his ability to perform the sedentary and non-sedentary tasks associated with employment.  This includes the Veteran's ability to sit, stand, walk, hold, bend, lift, carry, drive or operate machinery, communicate, remember, follow instructions, concentrate, interact, and communicate with coworkers and/or customers.  The examiner expressly noted that the Veteran showed no signs of physical impairments or symptoms caused by the service-connected disabilities.  He went on to state that the Veteran's symptoms were mild, and even taken together, the service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation.  The examiner noted the Veteran's business degree and opined that the Veteran's education offers him the opportunity to engage in substantially gainful employment if he wished to do so.   

The Board notes that the Veteran's service-connected hemorrhoids have historically exhibited relatively mild symptoms.  The Veteran reported at an August 2013 examination that he has rectal bleeding every 30 to 90 days that lasts about 9 hours.  He stated that there is no treatment for his bleeding episodes and also complained of intercurrent episodes of rectal itching, for which he uses cortisone cream.  The examiner found that the Veteran's hemorrhoid condition was productive of small or moderate external hemorrhoids and found no complications associated with the condition.  The examiner also stated that the Veteran's anus condition did not impact his ability to work and indicated that the Veteran's condition was stable.  In June 2011, an examiner had very similar findings, and ultimately opined that the Veteran's hemorrhoids did not impact his daily functions or ability to work.  

With regard to the Veteran's respiratory conditions, including sinusitis and rhinitis, the Board again finds that the manifestations are relatively mild.  The Veteran's symptoms associated with the sinusitis and rhinitis include productive coughing, nasal problems, and a sore and swollen throat.  (See February 2010 VA treatment record.)  He utilizes medication, including Flonase and Mucinex, to assist in controlling the symptoms of his respiratory disorders.  An August 2013 examination found that the Veteran did not have greater than 50 percent obstruction of the nasal passage; he did not have permanent hypertrophy of the nasal turbinates; and he did not have nasal polyps.  X-rays revealed that his paranasal sinuses were clear of acute air fluid levels and no soft tissue masses were evident.  

Throughout the course of his appeal for an increased rating for anxiety disorder with depression, the Veteran's VA examiners have also commented on his employability.  During the January 2010 examination, the examiner stated that the Veteran's reduced ability to cope with stress and his increased anxiety could potentially affect the Veteran's ability to obtain employment.  Repeatedly, in March 2010, June 2011, and August 2013, the Veteran referred to his work with the volunteer fire department.  Though he noted in August 2013 that he had difficulty attending the meetings, his continued participation illustrates his ability to engage in a work-like activity over the course of several years.  Furthermore, in June 2011, the Veteran self-reported that he was home-schooling his children, an exercise that requires similar skills to those necessary to obtain and maintain substantially gainful employment.  Indeed, during that VA examination, the examiner found that, despite the Veteran's manifestations of his anxiety disorder with depression, he would be capable of completing simple tasks in a timely manner without the need for much supervision.  He went on to state the Veteran appeared to be "intellectually capable, and under low-stress conditions should be able to understand, remember, and carry out detailed as well as simple directions."  

Again in August 2013, the Veteran expressed that his symptoms of anxiety disorder with depression interfered with his ability to work.  Specifically, he stated that his anxiety causes disturbances in his concentration and motivation; further, he explained that he preferred to work at night to avoid any disruption.  The examiner noted that the Veteran was working as a janitor five nights a week; and the Veteran stated that, although he was less motivated to find new business, he had continued to operate his computer business.  The examiner conceded that the Veteran appeared to be underemployed, given his high level of education.  Overall, the examiner found that the Veteran's anxiety leads to reduced concentration, motivation and ability to maintain the level of organization for higher level occupations.  However, the examiner went on to state that the Veteran "does appear to be capable of engaging in work where he need not make numerous decisions nor where he would be expected to respond to frequent changes."

While the VA examiner in January 2010 stated that the Veteran's reduced ability to cope with stress and his increased anxiety could potentially affect the Veteran's ability to obtain employment, the record shows that over the next several years the Veteran has demonstrated that he could obtain and retain a substantially gainful occupation..  

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  Thus, while the Veteran asserts that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities, the VA examinations and treatment records do not support such a finding.  The evidence of record shows that the Veteran's service-connected hemorrhoids are productive of pain and itching every 30 to 90 days, as well as rectal bleeding.  The Veteran's sinusitis and rhinitis cause his throat to be sore and swollen, a productive cough, and other sinus problems.  However, none of these symptoms have been deemed to interfere with the Veteran's ability to obtain and maintain substantially gainful employment.  Additionally, though the Veteran's current level of symptomatology related to his anxiety disorder with depression causes some level of occupational impairment, the evidence of record also shows that the Veteran is capable of performing many tasks that would translate well into an occupational environment.  These tasks and skills include his involvement with the volunteer fire department, homeschooling his children, raising his children as a single parent since his divorce, and his work as a nighttime janitor five days a week.  Taken together, the Board finds that the Veteran's service-connected disabilities and their associated manifestations do not preclude him from obtaining and maintaining substantially gainful employment.  

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.  Therefore, the Veteran's claim for TDIU due to his service-connected disabilities is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder with depression is denied. 

Entitlement to a TDIU due to the service-connected disabilities is denied.




____________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


